Citation Nr: 0919687	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-10 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for deep vein 
thrombosis of the right lower extremity (claimed as right leg 
blood clots).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Acting Veterans Law Judge in March 
2009.  A transcript of the hearing is associated with the 
claims folder.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

On March 4, 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew the claim concerning 
entitlement to service connection for deep vein thrombosis.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
claim concerning entitlement to service connection for deep 
vein thrombosis have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 
20.101.  An appeal consists of a timely filed notice of 
disagreement ("NOD") in writing, and, after a Statement of 
the Case ("SOC") has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 21.200.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal also may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204.  
Withdrawal may be made by the appellant or by his authorized 
representative.  See 38 C.F.R. § 20.204.

In the Veteran's testimony at his Video Conference hearing 
before the undersigned Acting Veterans Law Judge and in a 
statement submitted in March 2009, the Veteran withdrew his 
appeal regarding the issue of entitlement to service 
connection for deep vein thrombosis, hence, there remains no 
allegation of error of fact or law as to this issue for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of the issue of 
entitlement to service connection for deep vein thrombosis.  
This issue is, therefore, dismissed.


ORDER

The appeal concerning entitlement to service connection for 
deep vein thrombosis is dismissed.


REMAND

The Veteran contends that his currently-shown tinnitus is due 
to in-service noise exposure.  Specifically, he has explained 
that his military duties as a security policeman required him 
to work on the flight line where he was exposed to the loud 
noise of jet engines.  
Initially, the Board notes that the DD Form 214 reflects that 
the Veteran was assigned to Detachment 2 of the 97th Bomb 
Wing as a "Security Spec."  Accordingly, in-service noise 
exposure is conceded.

The Veteran underwent a pertinent VA examination in June 
2006.  At that time, he reported constant, bilateral tinnitus 
since exposure to aircraft in 1972.  He denied occupational 
and recreational noise exposure.  With regard to the etiology 
of the tinnitus, the examiner opined that he could not assess 
the relationship between the Veteran's tinnitus and military 
noise exposure without resorting to pure speculation.  In 
reaching this conclusion, the examiner acknowledged that the 
reported date of onset of tinnitus coincides with the 
Veteran's dates of military service, but noted that "the 
audiometric records contained in his C-file indicated normal 
hearing on his separation exam and 3 yrs. ago.  This tester 
would expect noise-induced tinnitus to be accompanied by 
noise-induced HL, but I am not sure if this is a 
prerequisite."  The Board finds that the examiner failed to 
provide an adequate opinion on whether the Veteran's tinnitus 
is related to or had its onset during active service and the 
Veteran's in-service noise exposure.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); see also Bloom v. West, 12 Vet. App. 
185 (1999).  Therefore, the claim must be remanded for the 
Veteran to be afforded another VA examination.

Additionally, in a statement which was received by the RO, 
the Veteran indicated that he receives Social Security 
Administration (SSA) Disability benefits.  The record 
contains no indication that any attempt was made to obtain a 
copy of the decision on the claim before that agency, or the 
medical records that provided the basis for that 
determination.  Because SSA records are potentially relevant 
to the Board's determination, VA is obliged to attempt to 
obtain and consider those records.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As such, this appeal 
must be remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1.	Request, directly from the SSA, 
complete copies of any determination on 
a claim for disability benefits from 
that agency, together with the medical 
records that served as the basis for 
any such determination.  All attempts 
to fulfill this development should be 
documented in the claims file.  If the 
search for these records is negative, 
that should be noted and the Veteran 
must be informed in writing.

2.	 After completion of the foregoing 
development, arrange for the Veteran to 
undergo an appropriate VA examination 
to determine the nature, extent, and 
etiology of his tinnitus.  The claims 
folder should be made available to and 
reviewed by the examiner and such 
review must be noted in the examination 
report.  All indicated studies should 
be performed and all findings should be 
reported in detail.

Additionally, the examiner should 
render an opinion as to whether it is 
more likely than not (e.g., likelihood 
greater than 50%), at least as likely 
as not (e.g.,  likelihood of at least 
50%), or less likely than not or 
unlikely (e.g., likelihood less than 
50%) that the Veteran's tinnitus is 
related to or had its onset during 
active service and noise exposure 
therein.  The examiner must provide a 
complete rationale for any stated 
opinion.

3.	Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the RO 
should issue a supplemental statement 
of the case and provide the Veteran and 
his representative an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


